Cite as 2014 Ark. App. 479

                ARKANSAS COURT OF APPEALS
                                      DIVISION II
                                      No. E-13-1008


SHELIA SPENCER                                   Opinion Delivered   SEPTEMBER 17, 2014
                              APPELLANT
                                                 APPEAL FROM THE ARKANSAS
V.                                               BOARD OF REVIEW
                                                 [NO. 2013-BR-02557]

DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES, and
MURPHY OIL USA, INC.
                     APPELLEES                   REVERSED AND REMANDED



                            KENNETH S. HIXSON, Judge


       Shelia Spencer appeals from the denial of unemployment benefits. The Appeal

Tribunal denied benefits pursuant to its finding that Shelia was discharged for misconduct in

connection with the work. Shelia timely appealed that decision to the Board of Review,

which denied her application for appeal. Therefore, for purposes of judicial review, the

Tribunal’s decision will serve as the decision of the Board. Ark. Code Ann. § 11-10-525(f)

(Repl. 2012). We reverse the Board’s decision and remand for an award of benefits.

       Arkansas Code Annotated section 11-10-514(a)(1) (Supp. 2013) provides that a person

shall be disqualified from receiving unemployment benefits if the person was discharged from

his or her last work on the basis of misconduct in connection with the work. The employer

has the burden of proving by a preponderance of the evidence that an employee engaged

in misconduct. Roberts v. Director, 2014 Ark. App. 201. “Misconduct,” for purposes of
                                 Cite as 2014 Ark. App. 479

unemployment compensation, involves (1) disregard of the employer’s interest, (2) violation

of the employer’s rules, (3) disregard of the standards of behavior an employer has a right to

expect of its employees, and (4) disregard of the employee’s duties and obligations to the

employer. Logan v. Director, 2014 Ark. App. 146.

       Our appellate jurisprudence makes clear that to constitute misconduct, there must be

the element of intent. Garrett v. Director, 2014 Ark. 50. The act of misconduct requires more

than mere inefficiency, unsatisfactory conduct, failure in good performance as the result of

inability or incapacity, inadvertencies, ordinary negligence in isolated instances, or good faith

errors in judgment or discretion. Nibco, Inc. v. Metcalf, 1 Ark. App. 114, 613 S.W.2d 612

(1981). To constitute misconduct, there must be an intentional or deliberate violation, a

willful or wanton disregard, or carelessness or negligence of such degree or recurrence as to

manifest wrongful intent or evil design. Id.

       Shelia worked for Murphy Oil as a cashier at a gas station. The employer had a

written policy providing that gas-pump drive-off shortages were considered the same as cash

shortages, and that if an employee was short $25.00 or more she could be dismissed. After

a drive-off cash shortage occurred, Shelia received a verbal warning. After a second drive-off

shortage in the amount of $28.10, Shelia was discharged.

       Shelia was the only witness to testify at the hearing before the Appeal Tribunal. As

she had indicated in prior written statements involving her claim, Shelia testified that the

two drive-offs were the result of malfunctioning gas pumps. According to Shelia, customers

would insert credit cards, the card reader would falsely indicate that the card had been


                                               2
                                 Cite as 2014 Ark. App. 479

accepted, and the customers would pump their gas and drive away thinking they had paid for

the gas. Shelia testified that other employees had drive-off shortages due to the defective gas

pumps, and that she reported the problem to her superiors. Shelia said that upon receiving

complaints from customers, the assistant manager advised them that the pumps were not

working properly and that the company was going to replace them. Shelia testified that on

both of her drive-offs the customers eventually returned to the store and made payment.

       Whether an employee’s actions constitute misconduct in connection with the

work sufficient to deny unemployment benefits is a question of fact for the Board, and we

will affirm if the Board’s decision is supported by substantial evidence. Garrett, supra. Our

appellate review is limited to determining whether the Board could reasonably reach its

decision upon the evidence before it. Logan, supra.

       We agree with Shelia’s argument that there was insufficient evidence to support the

Board’s finding that she was discharged for misconduct. The documentation provided by her

employer indicated that she was discharged for drive-offs amounting to unsatisfactory

performance. However, the only explanation for the two drive-offs was provided by Shelia,

who testified that they were the result of malfunctioning gas pumps and that the money was

ultimately paid. The employer offered no testimony or additional proof at the hearing. On

this record, we simply cannot conclude that the employer met its burden of proving any

intentional violation, wanton disregard, or carelessness to such a degree as to manifest

wrongful intent or evil design. We hold that the Board could not reasonably find that Shelia




                                              3
                               Cite as 2014 Ark. App. 479

engaged in misconduct where the required proof of intent was so lacking. Therefore, we

reverse and remand for an award of benefits.

      Reversed and remanded.

      PITTMAN and WALMSLEY, JJ., agree.

      Kevin R. De Liban, Legal Aid of Arkansas, Inc., for appellant.

      Phyllis A. Edwards, for appellee.




                                               4